Citation Nr: 0015353	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to August 1976.

The Board remanded this case in January and May 1998 to 
ensure the veteran's rights of due process concerning a 
request for a hearing before a member of the Board.  In March 
2000, the veteran's representative submitted a Written Brief 
Presentation stating that the RO had taken all appropriate 
actions on remand to ensure the veteran's rights of due 
process concerning the opportunity for a hearing.  The 
representative was contacted to see if the veteran wished to 
have Travel Board hearing or a Videoconference before a 
member of the Board.  The representative stated that the 
veteran continues not to communicate with the County Service 
Officer and the Department Service Officer with regard to a 
hearing.  

However, for the reasons and bases discussed below, the Board 
concludes that the claim for PTSD is a well grounded claim 
and that remand for further development of the evidence is 
necessary to see if this plausible claim is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990) (A well grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation).


FINDINGS OF FACT

1.  Medical evidence has been presented showing a diagnosis 
of PTSD.

2.  Lay evidence (presumed to be credible for the purpose of 
a well grounded claim) of in-service stressors has been 
presented.

3.  Medical evidence of a nexus, generally, between service 
and the current PTSD disability has been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

During the course of this appeal, section 3.304(f) of VA 
regulations, which sets forth the requirements for service 
connection for PTSD, was revised.  Compare 38 C.F.R. 
§ 3.304(f) (1998) with 38 C.F.R. § 3.304(f) (1999).  Under 
the former version of the regulation, establishing service 
connection for PTSD required (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The revised regulation provides that a medical diagnosis of 
PTSD in accordance with section 4.125(a) of VA regulations 
must be of record to fulfill the first requirement for 
service connection for PTSD.  Section 4.125(a) requires that 
the diagnosis conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and that 
the diagnosis be supported by findings on the examination 
report.

The evidence required to support the occurrence of an 
in-service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the 
enemy' . . . . Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The additional evidence may be 
obtained from sources other than the veteran's SMRs.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).

A well grounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor; and medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137.  In Cohen, the Court held that medical evidence 
of a "generalized connection" between the veteran's PTSD 
and his war experiences was sufficient to provide the 
requisite medical evidence of a nexus betweeen service and 
the current disease for the purposes of establishing a well 
grounded claim.  Id.  The Court also has stated, "Where a 
clear diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed."  Anglin, 11 Vet. 
App. at 367.

With regard to whether the claim for service connection for 
PTSD is well grounded, the Board notes that medical evidence 
has been presented in this case showing a diagnosis of PTSD.  
Specifically, a VA doctor submitted a letter in February 1994 
stating that the veteran had "severe depression/PTSD".  An 
April-May 1994 VA medical center (VAMC) discharge summary 
shows a diagnosis of PTSD/bipolar disorder.  VA outpatient 
treatment reports from 1992-1994 show that the veteran 
participated in a PTSD group.  A July 1996 VAMC discharge 
summary shows diagnoses of bipolar mood disorder (depressed 
with psychotic features) and of PTSD.  Also of record are VA 
progress notes from a "PTSD" clinic.  Thus, the Board 
concludes that the first criterion for establishing a well 
grounded claim is fulfilled in this case in that there is 
medical evidence showing a diagnosis of PTSD.

In addition, lay evidence (presumed to be credible for the 
purpose of a well grounded claim) of in-service stressors has 
been presented.  The RO received a statement in June 1995 
from the veteran concerning the stressful events he alleged 
to have experienced in Vietnam.  He stated that on or about 
the third week in May 1969 a friend of his was killed in a 
barracks hit by mortar or rocket attack.  In addition, the 
veteran stated that on February 22, 1969, he and other men 
were beginning to tow an aircraft to its revetment when they 
heard the whistle that meant a rocket was about to hit.  They 
all hit the ground at the same time and later they saw a hole 
about the size of a basketball in the side of the plane they 
had just been towing.

In June 1995, the veteran submitted a photograph and on the 
back was written, "This is the damage a 122 mm rocket did to 
the barracks across from mine.  [Da Nang] Vietnam 1969."  
The veteran's representative stated that the veteran "is 
quite sure his friend was killed in action during the third 
week in May of 1969.  The veteran believes his friend was in 
the Munitions Maintenance Squadron."

At a hearing conducted before a VA hearing officer in 
December 1995, the veteran stated that while stationed at Da 
Nang Air Base, "we came under attack one night" and he 
repeated the description of a rocket attack hitting an 
aircraft that he and other men were getting ready to tow.  He 
also reiterated that a friend of his whom he worked with most 
of the time in Vietnam was killed but he could not remember 
his name.  He stated that the cause of death of his friend 
was a rocket attack and that his friend did not get down fast 
enough and was hit with shrapnel.  He stated that he was 
within 100 to 150 feet away from his friend at the time 
servicing aircraft.  He testified that he went to his 
friend's side but that he was dead.  He stated that this 
attack happened on February 22, 1969.  He stated that his 
friend was in another unit in the Air Force and that he 
thought he was a ground crewman.  He stated that he reported 
the death of his friend to his superiors and others came to 
collect the body.  He stated that no one else was injured 
during the rocket attack.

With regard to medical evidence of a causal nexus between the 
current symptoms of PTSD and service, the Board notes that 
none of the medical reports showing a diagnosis of PTSD 
demonstrate any awareness on the part of examiners' writing 
the reports of any stressful events described by the veteran.  
Nevertheless, the Board will presume that the diagnoses were 
rendered based on a description of stressors sufficient to 
support the diagnoses of PTSD for the purpose of deciding 
that the claim is well grounded.  Anglin, 11 Vet. App. at 367 
("Where a clear diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.").  In this 
sense only, medical evidence of a nexus, generally, between 
service and the current PTSD disability has been presented.  
Accordingly, the Board concludes that the claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

The claim for service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As suggested in the Board's decision above, there are no 
indications whatsoever provided in the medical reports which 
contain diagnoses of PTSD as to why these diagnoses were 
rendered.  The reports show no awareness on the part of 
examiners of any stressful events that the veteran 
experienced in service to support the diagnosis of PTSD.  
Accordingly, the Board concludes that the veteran should 
undergo a VA psychiatric examination by an examiner who has 
reviewed all the evidence of record to determine whether the 
veteran has a diagnosis of PTSD, and, if so, whether that 
diagnosis conforms to the criteria in the DSM-IV and is 
supported by findings on the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The Board notes that VA medical 
records have been indentified in the 
claims folder that pertain to an 
individual other than the appellant, but 
with the same first and last names.  
These records show a diagnosis of PTSD.  
The RO should be careful to remove these 
records from the claims folder so that 
they are not mistakenly considered by any 
examiner.

2.  The RO should ask the veteran if has 
received treatment for PTSD recently, 
and, if so, the RO should attempt to 
obtain records of such treatment, if any.

3.  The RO should schedule the veteran 
for a VA examination.  The examiner 
should review all the evidence of record 
pertinent to the PTSD claim including (1) 
the February 1994 letter from the VA 
doctor showing that the veteran had 
severe depression/PTSD; (2) the April 
1994 and July 1996 VAMC discharge 
summary, showing diagnoses of, among 
other things, PTSD; (3) the veteran's 
June 1995 statement and December 1995 
hearing testimony describing the 
stressful events that he experienced in 
service; and (4) the report of the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) regarding events 
at Da Nang Air Base in 1968-1969, which 
while showing that Da Nang Air Base came 
under rocket and mortar attacks while the 
veteran served there, does not confirm 
that the veteran lost any close friends 
in rocket attacks.

The examiner should state in the 
examination report whether the veteran 
has PTSD and, if so, which stressful 
events in the examiner's opinion are 
sufficient to support the diagnosis and 
whether the diagnosis conforms to the 
criteria for PTSD in the DSM-IV.  See 
38 C.F.R. §§ 3.304(f), 4.125 (1999).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2.

The RO and the appellant are also 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the claim 
for service connection for PTSD 
considering all the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



